IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND emma FILED ENTERED

DANIEL BRIGHAM .
AUG 02 2021
RICKY HORTON
AT GREENBELT
CLERK, U.S.
KOREY STEVENSON vt DISTR OCT COURT

Vv.

DEPUTY

Civil Action No. DKC-20-1190

COMISSIONER DAYENA CORCORAN
FRANK BISHOP

RICHARD RODERICK, and
LAUREN BEITZEL

*

4

* * * * * * * * * * * * te

PLAINTIFF'S MOTION IN OPPOSTTION TO DEFENDANTS MOTION
TO DISMISS OR ALTERNATIVE MOTION FoR SUMMARY JUDGMENT

 

 

Plaintiffs Brigham , Horton, and Stevenson files +his
consolidated apposition in response to the Defendants Motion

To Dismiss oc Altecnative motion far Summary Sudgmeat, and

states :

There are genuine. issues of material fact thet

preclude 9 1 Cf judgment foc the Defendants on the PlointifFs

 

 

CLAIMS

 

Summacy, Judgmeot is to be granted only if the cecorcd
before the Court shows that there is no genuine. iSSuUe as
to any material fact and that the moving pacty 1s entitled

ito a jedgment as_a_ matter of law.

 

a
 

Rule 56) ; Fed R Civ P A material fact fs one that mig ht

_laffect the outcome af the suit under the governing Jaw

See , Anderson v. Libecty Lobby Inc, 477 U.S. AYA QYB, jOCS Ct

asorx (1986).

 

 

ARGUMENT
DuE PROCESS OF LAW

 

In Wilkinson v. Austin, SYS U.S, 209 iba i Ed Aad i174,
iA5_S ct 2384 (a005), the Couct made itself clear, the court of
Appeals was cofrect fa fiad that inmates P2ss2sS a libecty
in avoiding assigament to restrictive, conditions of confinement.

Liberty interest in the Prison context are genecall/
limited +o freedom from restraint which jon poses atypical aad
significant hacdship on the jamate in _celation +o the. acdinary
incidents of prison life. States may, vader cectai n Ciccumsbance.
create libacty interests ishich are. protected by the due peaces:
clause . Ta deciding whether the state cc0eated a liberty latecest

the ceal concerns undecgicdiag the liberty acotected by the due

|process clause. are. whether the state depr ived the prisoner

of an interest _of real substance. __ Thus ; the. focus of the libecty
interest ing wiry rest upon the natuce of the deprivation .

| See, Austia._yv.WilKinson, 184 F. Supp. ad 719 (acca).

 

 

 
 

DOC.100.. 2004 (Defeadants Exhibits a J ter ja3) iS the. policy
thet. govern. May Structure. —housiag inmates place dural . dye

process rights .

Such requirements peavide procedural safeguards for Siameades

Who ace and who may be, seciously mentally ill (sm)

 

pac. 100.0004 (1) (b) (Defendants Exhibit 2/10) states : TF the

aS TI"

CQse management olan process identifies of made QAWiate. by other

facility stofl of inmote. behavior that may qualify an_tomate

for placement in MaxTt su ~-A CGS2. management specialist shall:

crefec the inmate +o the psychology departmeat foc _@
mental health evaluation using a rofecal for psycholog ¥
secvice form Cavailable fram psychology service ) and tt

the mental health evaluations find that the inmate 5

 

LS seriously mentally ll may not cecommend the inmate foc

MaXrIL SH. (Defendants Exhibit 2S iio)

DOC. 100.0004 f1).(o) give. inmates with secious mental iJ)lness

tuo safeguards. (1) Ficst the jamates must be refered to the

 

Psychalogy department for a mental health evaluation. And (a) if

the meatal health evaluation finds the inmate to be seriously
mentally if the inmate may not be recommended for Max SH.

Therefore ,.no inmate canbe placed in Maxi SH without ficst
_i determin ing if that inmate. is (SMI) theo ug hy psychological _.

 

@od_psych. ateic evaluations.

 

sofa nee

|
 

Neleadaot lauren beitzel violated Ricky Herton's
Cine Hocten) Danie L_ ®righam (me. Brigham), and Korey Stave san'S
(me. Steveasoa) procedural due Process cights hecause she.
appcoved plaintiff's place ment within the May su facility

without  fiest conducting such evaluations.

 

Me Beighqen Was assigned to May SH on Febuary 8, Qoiw
(Defendants Exhibit 2 Page. 944-100), Mc Beighaon £iled a complaint
against defendants because he was not refered +o the
Psychology depactment foc meatal health evaluations prioc +o
being assigned try__ Mayr sh. On Sal 1x,2019_, Defendant me. Rodecick
completed a_teferal fac Psychological Secvice, form one ithe le Year
later. Defendants state in there motion to: dismiss (page 3-4)
that they violated Mr Aeigham's stote cceated praceducal due
process cights. because it was assumed that since Defendant
Beitzel was on the ceview) team for Me. Beigham's placemeat,

thet the formal cefecal was not needed .

 

COMAR j0.al./7 02 js the Maryland code. and re. vlet i
thot defines what the depactmeat of px blic_ safety and cor Cectional
IS20vice. Considecs +o be a Serious mental illness. See Attachment

1- COMAKR 10. 2a/./7. 02a a

 

 

 

 
 

COMAR [0.a1.1/7.02 states:

 

Serious. mental illness means a mental disacder thet is!
(a) manifest in @a individual 1% Yeats old ee alder:
Cb) diagnosed , according to a _cocrent diagnostic classification

system that is recognized by the. Secretary as:

 

Ct) schizophrenic disocder ;

Ci) Majo ¢ affective disordec ;

Giii)_ other Psychotic disorders. oF

(iv) borderline or schizotypal pecsoaality disorder, with the
exclusion of an abnormality that is manifested only by repeated

cciminal or otherwise antisacial conduct -

 

and

 

(e) Chacactecized by impaired functioning ON A continuing ar
intermittent basis , foc at least a years, aod includes

at least three of the. following : -

 

(i) inability to_maintain independent employment 5

Cid social behavior thet results in interventions. by the mental

 

rr

 

health system; 7 a

vit) inability , due to cognitive. disorganization. to_procuce

 

|___ Fina acial assistance to support livi ag. nthe. community, __

(iv) severe inability to establish er maintain. a pecsenal

 

—
 

(wv) need for assistance. with hasic living skills .

On 2/5 [2054 , Ms. Reitzel evaluated Me Brigham one.
Year later after +the damage. Was already done. Qefendants Exhibit 4 -
Page. 14); and Mr, Stevenson was evaluated on t/\ Jaoas (nefendants
Exhibit 4 92G2 2) Bath inmates evaluations are void of any evidence.
showing whethee plaintiff's were tested for disabilities that
the. department of public safety aad corrections consider +o

be. (SMT)

 

Ms Beitzel’s evaluations of Beigham and Stevenson
were a sham. Ms. Bejtzel interviewed Plaint ffs and did
No testing to determine if Mc Brigham oc Mc. Steveassa
suffer from what the Department of Corrections consider

+o he a secious mental illness

 

Ducing the administrative remedy process , case management
specialist Sohn White sent a correspondence, +o Deputy Directo e
Robin Woolford stating that “Ms Reitzel reviem tmmates Mental
health recocds +o see if the inmate. is SMI. see Attachment a-
MS SAGe. to Robin tJoolford .

Tt is clear, Ms. Beitzel doesnt odo any psychalagicat

 

or psychiatcic testing then evaluating inmates +n detecmine.
Lf

jifinmetes is SMI Ms. Beitzel only mtberviews inmates, and

ceviews their mentel health cecards to see if the inmate

 

: is SMT. Assigning — Plaintiffs to Maxi SH in such G@ mannec
 

is Impropec because, Ws. Beitzel is makiag a _dectston based

lon inadequate assessment and incomplete. cecocds

 

Defendants argued in their motion ty dismiss or
Altecnative, motion for Summacy Jodgmeat Coage.2), that
Daniel Brigham had a mental health intake on Avgust 20,2004 ;

thot Ricky Horton had a mental health intake. oa June 1b,2o04

and that Kocey Stevenson refused his mental health intake.

on Macch 3) 2014 .

 

Defendants continue their argument by ALG uiUNG Me Belg har
Mc. Stevensan, and (Mc, Horton carcies a mental health diagnasis

Lut fs not considered +o be seriously mentally iL.

 

These conclusions ace improper hecaase.! (2) State
cceated praceducal dure process requite. nets) evaluation, bes be
done before an inmate's placemant in Max ISH (a) Kored Stevonse,
cefused his mental health intake So there is no lala Ms. Beitzel
could Say tuhother oc not his meatal condition is secious of ast,
And @) there was never a ceferal fer psychological Service
focm completed on behalf of Me Herten ar an evaluatien
was not done on him ;

And the record is void of Defendants putting focth any
evidence. to cafote this claim. Although Mec. Horton was not

 

 

i cefeced to the Psychology depactment foc an eva loadtion ,Ms
iBeitzel still Gee her ap prov al for Mr Hocton:s placement in ee

iMayIr. sx even when. MS Beitzel Kacw she did not conduct

 
 

the evaluations Gee Defendants Exhibct Q- PAGR, 93-94)

Me. Horton has suffeced from serious mental illnesses
since childhood (sec Attochmeat 3).Tf Defendants would have.
followed MaYILSH procedures, Me, Horton could have provided Ms
Beiteel with meatal health documents of his secious mental disecdecs
(Attachment 4). T+ is _cleac that N.B.CT is vader: identifying inmates
with smT because there is_nomway Mr. Horton is classified as
Ssmx_in the community , but then his condition disappears when
he becomes incarcecated.. Furthermore. medication cecocds
generated by NRCT show +hat Me Hocten suffers from oa
Bi-polar i disocder , Mix severe, with a psychotic disocdec

(Atbachnaeat 5) .

 

Me Horton's Bi-polac disorder, mix severe with psychotic diserdec
aleag wtith his cognitive aad nevropsychological im pair nae ats 7>-ALS
conditiaas that the Department of Public Safe ty and Cacrectioas

Consider +o be a serious meatal illness (Attachment 1).

 

 

 

 

 

 

 

 

 

 

 
 

-

Eighth Amendment

_ The six Components for evaluating the. objective componeat
of delihecote indifference to an inmate's Serious medical needs
are : (1) Q systematic plogram for Scree ning and evaluating
inmates to identify those in need of meatal health Cate, | fava
treatment Pe2eghacn thot involves more than Seg tegatian and
close Supervision of roenta lly Li inmates ¢ (3) employmank ot
a_svlPicient number of trained mental health professionals 5

(4) maintenance of acc ucate. ; complete. aad contidentiral meonatal

hee HA +re atme at recor d s; ©) administration of psychotropic

 

medication only with appropriate Supersiston and pe ciodic

 

evaluotian > ana (@) abasic program +e identify ¥ treet 5 and
SUPA CNIS inmates at cisk for suicide . Coleman wv. tilson,

q1QF. Supp. i282_,1a%8 n.1o, 305-06 (E.D. Cal. 1995)

 

Tra aaid Disability Rights Maryland CoRm\ conducted an

investigation jato N&CT (Attachmeat 6).

 

DRM _is «4 federally mandated non-profit legal advocacy

erganization charged with advancing the. cights of people. writh

disabilities , Oo

 

 

DRM and their expects found that N&cr under identify
secious mental health and other disabilities (Attaches? © ~

 

 

Pp ag e 1) a _ _

 

 

 
 

NQcyT also caported thot it is not able +o provide
testing foc either intellectval disabilities o¢ traumatic

beatin taiucy (Attachment & - page io).
U Po’ a | —

 

DRM also found thot Net lacks mental health

 

stoPfing and othec Services (Attachmeat G = page. \o.)

 

Under the. eighth amendment the defendants ACL Ceoguiced

 

+o maintain a system in _wthich jamates are able +o make

 

theic needs foc meatal health cane Known to competent
staff +p provide such care before inmates suffer unnecessacy

and tutanten infliction of Pain.

 

Defendants under -identifying serious mantal illness and
ailuce to identify intellectual disabilities ead +o plaintiffs
placement into a Max SH facility not designed for inmates

with SMI.

There is q lack of comprehensive , standardized screening

fe meatal illness. The mechanisms on witich Ms. Reitzel cely

 

ace either use haphazacdly , or depeod foc efficacy on incomplete

or non-existent medical re cords

 

 

 

 

 

 
 

Conditions_of Confineme at

 

Plaintiff's placement lnside of the Mayr sH facility
iS because of defendants failure. to complete cefeorals and

conduct adequate mental health evalvations .

 

Plaintiffs placement inside. of Mav IE SH is an inf lictr on
of pain because the rules within Mavit SH does not consider
haw a person's disabilities impacts hehavioc, in which iadividuals
with disabilities ace over sanctroned foc their behaviors. Since
the start of Maxi sH numerous inmates have completed the
Max SH progam , hence. , plaintiffs have heen stuck in the, AaxIlsH
facility because of their inability fo_conform to the cules
when st is a fact that they suffer from conditions beyond +theic
control. Furthecmote Ms. Reitzel's failure to identify inmates

with SMI, puts plaintiff's iIn_a_position where they can not

receive the care they neod

 

Due to the investigation conducted by DRM, the Defendants
in this matter can not claim lack of awareness. Because the
Plaintiff's behavioes and medical records, Me, Beigham’s and
Mc. Horton's need for mental health care is both appacent and
secious. the Defendants Kaew they lacked the ability to_ideati fy
inmates with Sm~ aod still placed PlaintifPs in MayI SH

 

_ ‘without. finding _a_ Solution to. g at pe Opel 2Vva | Ua tioas dona _

 
 

Since._the conclusion of DRM'S fiadiags »nathing has

changed at NB@CT

 

Americans With Disabilities Act

 

Tn their mation (Defendants) to dismiss (Page aa), they

 

BCGUL. thot Plaintiffs hove failed +o demanstrate. whether they

suffer from Qny disabilities as defined under the ADA. Mec. Brighaon's
Bi- palac disorder (Defendants Evhibit L- page IS), and Me. Hactoa's
Bi-polac disardec along with his Cognitive and nevropsycha logical
impairmeats ace qualified disabilities defined under +the ADA

(Attachment T= page 3).
c A

 

Me. Brigham and Mr. Horton is being discciminated agalast
because of theie behavior when it js a fact thot they Suffe C
from conditions beyond theic control. The Defendants consideration
foc placing the Plaintiffs in May i SH was based on +heic behaviors,
but did not consider haw their disabilities impact their behaviors.

 

To comply with ADA standards, the State. af Maryland
cceated @ (Smz) structuced hausing facility at the same time.
they eceated the Mair st facility (Attacthmeat g).

Plaintiffs ace not bing treated +he same. as similachy

__lsituated inmates who suffer from disabilities , ih _inhich INGXIT S tt

dogs net _accommodste. inmates iwith meatal hecltth disachifites -
ms, Beitzels failuce te identify Mr Brigham aad Mp. Horton

 

id.
 

AS SMT _is depciving Plaintiffs from receiving housing , treatment

plans.aad services more. suitable. for thet conditions .

 

Defendants Ace Not Entitled To
Qualified DImmunity

 

Tn_ocdec +o overcome the claims of qualified immunity,
A plasotiff must show that his constitutional rights Wwe ce
clearly established . Treats Nv. Morgan , 20% fC. 2d KOS (2002).

 

Theough theic opposition , the Plaintiffs have established
thet Ms. beitzel has clearly violated their estabitehed

constitutronal 1g hts .

 

Tn_Shiheed, Judge George Levi Russell made it cleac, the
dotecmination of whether deferdents ate entitled to qualified
immunity iS more appropriately addressed after the facts of
the case have been developed and _a_ determination has been

made GS aa whether the plainti FFs suffered Qa violation of

his constitutional eights.
Accordingly , dismissal of the complaint based on gualitied

immunity is not plopel at this time - (Attachmest 9- page)
{shiheed v. Shaffer)

 

 
 

Eyhaustion OF Administrative. Romedies

 

the cule is thot the plaint Cf must exhaust avai lable
Administrative. Kemedies. Me, beigham Filed suit on behalf of
Korex Stevenson on May 4 Qoao. Mer. Stevenson was unaware
Hhat his name was already in the lawsuit By the time.
Mr, Stevenson started exhausting his remedies he received
a_notice fram the couct telling him he had 30 days to write

the couct so he can join the suit,

 

During the Administcative process , the Defendants of
this mattec made it cleac fo Mr. Beigham, that being this is
Q_ Case management action jf is one of those decisions not subject
to review through the Administrative Remedy Procedure (attachmen
lo-page a), Wherefore , Me Brighaan filed svit with the belief
that it was no exhaustion process available for Mr, Steveasen.

The reason Mr. Stevenson exhausted his remedies

| ducing the pendency of this lawsuit is because he was already _

dong it before. he received the 30 day notice from the cooltt,

 

Furthecmore , when a plaintiff fails +o exhaust +theic
remedies , this ciccuit usually dismisses the case without
pre jdice and allow the plaintiff to exhaust his remedies. Ty this
case there is no need +o dismiss this case without prejudice ,_
because. the PlaintiffS remedies have been exhausted ducing —

 

the pendency — af this lawsvit . Tn Neal v. Goocd, the cooct

made it cleac 104 fotore cas he ae ae a

 

aat
 

disteret couct +o determine which procedural practice iS Mest

ap propciate, . Neal vw. Gosrd 267 F.3d Ile (acer)

 

 

Wherefore, defendants are not erdidtled 4y_diewrsleal
or Summacy judgement. Plaintiffs ploy thot this Honorable.

Couct g.caat Surana ty Judgement in their favec and allew

this case. +o proceed +p +rial

 

 

Respect tally Submitted
yo AFR
x 1 Stereo
x BS leu,
Ricky or fon # Y24-S86
Korey Stevenson * 322-646

Danjel Bcigham f I8i- bl)

 

 

 

 

 

 

 

 

 

 
